Case 3:20-cv-14074-FLW-ZNQ Document 1-1 Filed 10/08/20 Page 1 of 10 PagelD: 4

EXHIBIT “A”
Case ARABI it We odB WBSR it PU & HERB: AWS ZOAbARSEBU!D: 5

WILENTZ, GOLDMAN & SPITZER
A Professional Corporation
Giovanni Anzalone, Esq.
Attorney ID No.: 014851996
90 Woodbridge Center Drive
Post Office Box 10
Woodbridge, New Jersey 07095
(732) 636-8000

Attorneys for Plaintiff

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION

SOMERSET COUNTY

DOCKET NO.

KEVIN KING,

Plaintiff,
Civil Action
Vv.
i COMPLAINT, JURY
RICHARD GLEN FOY, : DEMAND, DESIGNATION
KLAPEC TRUCKING COMPANY, : OF TRIAL COUNSEL AND

JOHN DOES 1-40 (fictitious t CERTIFICATION
names, real names unknown), :

and ABC CORP. 1-40

(fictitious entities, real

names unknown),

Defendants.

Plaintiff, Kevin King, residing in the township of
Raritan, County of Somerset, and State of New Jersey, by way of

Complaint against the Defendants says:

#11652601.4

 

 

 
Case BOR Mab BS ted Uofdd soo ISO SB phil eg Zor & PARED: LCA 20 Po dHBEAIE!D: ©

FIRST COUNT

1. On or about September 14, 2018, the plaintiff,
Kevin King was the operator of a motor vehicle that was
traveling south on Route 206 approaching the intersection of
Hillsborough Road wherein said intersection was controlled by a
traffic signal at which time a green traffic signal was present
for traffic traveling on Route 206, in the township of
Hillsborough, Somerset County, New Jersey.

2. At the above-referenced time and date, the
defendant(s), Richard Glen Foy and/or John Does 1-3 was the
operator of a tractor-trailer wherein same was either owned by
said defendant and/or defendant, Klapec Trucking Company and/or
John Does 4-10 and/or ABC Corp. 1-5. The aforementioned
commercial vehicle (tractor-trailer) was traveling east on
Hillsborough Road and disregarded a red traffic signal and stop
line markers and attempted to make a right turn onto the
northbound lane of Route 206 at which time said commercial
vehicle entered into the southbound lane of Route 206 and
collided head-on with the vehicle operated by the plaintiff,
Kevin King, in the township of Hillsborough, Somerset County and
State of New Jersey.

3. At the time and date referenced above,

defendant(s) carelessly, negligently and/or recklessly operated

#11652601.1

 

 

 
Case oO a TOS ead ad 2020 Toe SB eg ASE FOG RL4B. AROS TbedEPIE!D: 7

their motor vehicle, negligently failed to properly maintain
his/her vehicle, operated his/her vehicle in an unsafe and/or
careless manner, failed to provide a safe travel distance
between the respective motor vehicles, failed to observe traffic
lanes, disregarded roadway traffic lines, failed to observe a
traffic signal, failed to make adequate observations of traffic,
failed to maintain his lane of travel, was traveling at a speed
in excess for the traffic/road conditions, failed to yield to
the right of way, failed to take evasive action, failed to
maintain their vehicle a safe and proper distance from
plaintiff's vehicle, and did so otherwise negligently operate
and/or maintain his/her motor vehicle(s) as to cause a collision
between the aforementioned motor vehicles.

4. As a direct and proximate result of the
negligence of the defendants, the Plaintiff, Kevin King, was
seriously and permanently injured, has undergone numerous
surgical procedures, will require further medical care in the
form of surgical procedures, has sustained significant scarring
and disfigurement to multiple areas of his body, suffered great
pain which may continue for the remainder of his life, and was
and in the future will be prevented from attending to his normal

business.

#11652601.1

 

 

 
Case 3:20-cv-140
SOM-L-0010

ST SS gue ICR SR Bit pg Ut SU ARLB: FAMozIbaseesIe!D: 8

WHEREFORE, Plaintiff, Kevin King, demands judgment
against the defendants awarding damages, interest plus costs of

suit on this Count.

SECOND COUNT

1. The allegations contained in the First Count of
this Complaint are repeated and realleged as if fully set forth
herein.

2. At the above-referenced time and place,
defendant, Richard Glen Foy and/or John Does 10-20 was employed
by defendant, Klapec Trucking Company and was operating the
aforementioned commercial vehicle during the course of
employment and/or as a representative and/or agent of defendant,
Klapec Trucking Company and/or ABC Corp. 1-10.

3. At the time and date referenced above, and prior
thereto, defendant, Klapec Trucking Company and/or ABC Corp 1-10
negligently hired and/or retained defendant, Richard Glen Foy
and/or John Does 1-20.

4. At the time and date referenced above, defendants
and/or defendant’s agents, carelessly, negligently and/or
recklessly operated their motor vehicles, failed to obey
controlling traffic signs and/or roadway signs, failed to yield

to other traffic, negligently failed to make adequate

#11652601.1

 

 

 
Case 3:20-cv-14074-FLW-ZN Document.1-1_ Filed 10/08/2 :
SOM-L-001031-20 Yeiturs020 12:56:25 PM Pg 5of8 Were 1D: KAAG So dsweroelO: 9

observations of traffic, failed to yield to the right of way of
Plaintiff's vehicle, failed to observe a traffic signal, failed
to properly maintain their vehicle(s), failed to take evasive
action, failed to provide a safe travel distance between the
respective motor vehicles, failed to maintain their lane, failed
to observe traffic lane(s), traveled at an unsafe speed that
exceeded roadway and/or weather conditions and did so otherwise
negligently operate and/or maintain his/her motor vehicle(s) as
to cause a collision between the aforementioned motor vehicles.

5. As a direct and proximate result of the
negligence of the defendant(s), the Plaintiff, Kevin King, was
seriously and permanently injured, has undergone numerous
surgical procedures, will require further medical care in the
form of surgical procedures, has sustained significant scarring
and disfigurement to multiple areas of his body, suffered great
pain which may continue for the remainder of his life, and was
and in the future will be prevented from attending to her normal
business.

WHEREFORE, Plaintiff, Kevin King, demands judgment
against the defendants awarding damages, interest plus costs of

suit on this Count.

#11652601.1

 

 

 
Case 3:20-cv-14074-FLW-ZN Document 1-1 Filed 10/08/20 Page 7 :
SOM-L-001031-20 09/04/2020 12:56:25 PM Pg 6 of 8 Trans ID: LC SooSlsnasenee 10

THIRD COUNT

1. The allegations contained in the First and Second
Counts of the Complaint are repeated and realleged as if fully
set forth herein.

2. Defendants, John Does 1-40 and ABC Corp. 1-40 are
fictitious names intended to identify any and all parties
including individuals, corporations and/or other entities whose
identities are presently unknown to the plaintiff, who together
with and/or independently of the named defendants, owned,
operated and/or maintained the vehicle(s), were operators of the
vehicle(s) upon the aforesaid roadway(s), and/or employed or
otherwise engaged as agents of any of the individual and/or
corporate defendants, and whose negligence contributed to the
motor vehicle accident(s) on September 14, 2018 at Route 206 and
Hillsborough Road, in the Township of Hillsborough, County of
Somerset, New Jersey, resulting in Plaintiff, Kevin King’s
injuries and damages.

3. At the time referenced above, defendants John
Does 1-40 and/or ABC Corp. 1-40, defendants and/or defendant’s
agents, carelessly, negligently and/or recklessly operated their
motor vehicles, failed to obey controlling traffic signs and/or
roadway signs, failed to yield to other traffic, negligently

failed to make adequate observations of traffic, failed to yield

#11652601.1

 

 

 
Case 3:20-cv-14074-FLW-ZN Document 1-1 Filed 10/08/20 Page 8 of 10P :
SOM-L-001031-20 09/04/2020 12:56:25 PM Pg 7 of 8 Trans ID: LC cos seaeeee it

to the right of way of Plaintiff’s vehicle, failed to observe a
traffic signal, failed to properly maintain their vehicle(s),
failed to take evasive action, failed to provide a safe travel
distance between the respective motor vehicles, failed to
maintain their lane, failed to observe traffic lane(s), traveled
at an unsafe speed that exceeded roadway and/or weather
conditions and did so otherwise negligently operate and/or
maintain his/her motor vehicie(s) as to cause a collision
between the aforementioned motor vehicles.

4, As a direct and proximate result of the
negligence of the defendant(s), the Plaintiff, Kevin King, was
seriously and permanently injured, has undergone numerous
surgical procedures, will require further medical care in the
form of surgical procedures, has sustained significant scarring
and disfigurement to multiple areas of his body, suffered great
pain which may continue for the remainder of his life, and was
and in the future will be prevented from attending to her normal
business.

WHEREFORE, Plaintiff, Kevin King, demands judgment
against the defendants awarding damages, interest plus costs of

suit on this Count.

#11652601.1

 

 

 
Case 3:20-cv-14074-FLW-ZNO Document 1-1 Filed 10/08/20 Page 9 of 10 PagelD: 12
SOM-L-001031-20 09/04/2020 12:56:25 PM Pg 8 of 8 Trans ID: LCV20201564862

WILENTZ, GOLDMAN & SPITZER
A Professional Association

Attorneys for a
By: at - _,

GIOVANNI ANZALONE

Dated: September 4, 2020

JURY DEMAND

Plaintiff demands a trial by jury as to all issues to

triable.
CERTIFICATION
This matter is not the subject of any other litigation
or arbitration proceeding. Further, Plaintiff’s counsel is not

presently aware of the identity of any other individuals who

should be joined as parties to this action.

DESIGNATION OF TRIAL COUNSEL
Please take notice that pursuant to Rule 4:25-4,
Plaintiff hereby designates Giovanni Anzalone, Esq. as trial

counsel in the within matter.

GIOVANNI ANZ&5E0N

Dated: September 4, 2020

#11652601.1

 

 

 
Case 3:20-cv-14074-FLW-ZNQ_ Do
SONG 001031 20. 0010472020 1S RE BS PM Pd TOP arene ID: LeVedsotoadwEsoe!™: 43

Civil Case Information Statement

Case Details: SOMERSET | Civil Part Docket# L-001031-20

Case Caption: KING KEVIN VS FOY RICHARD Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
Case Initiation Date: 09/04/2020 VERBAL THRESHOLD)

Attorney Name: GIOVANNI ANZALONE Document Type: Complaint with Jury Demand

Firm Name: WILENTZ GOLDMAN & SPITZER Jury Demand: YES - 6 JURORS

Address: 90 WOODBRIDGE CENTER DR STE 900 PO Is this a professional malpractice case? NO

BOX 10 Related cases pending: NO

WOODBRIDGE NJ 070950958 If yes, list docket numbers:

Phone: 7326368000 Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : King, Kevin transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company

(if known): Unknown Are sexual abuse claims alleged by: Kevin King? NO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE !S APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

09/04/2020 /s/ GIOVANNI ANZALONE
Dated Signed
